BELCHER, Judge.
The offense is aggravated assault; the punishment, 40 days in jail and a fine of $30.
The testimony of the state shows that the appellant, an adult male, cut the injured party, a female, on the face but that the instrument used was unknown. The injured party testified that immediately after being cut she went to a hospital where “they sewed me up.”
Appellant, while testifying in his own behalf, admitted that the injured party was cut with his knife, but stated that it was an accident.
The court charged the jury that if the injury was the result of an accident to find the appellant not guilty.
The jury resolved the issue of accident against the appellant and we find the evidence sufficient to support its verdict.
There are no formal bills of exception and the informal bills appearing in the record do not show error.
*18The judgment is affirmed.
Opinion approved by the Court.